



SECOND AMENDMENT TO
AMENDED AND RESTATED
EXCLUSIVE LICENSE AGREEMENT


by and between


BIOCLASSIFIER, LLC


and


NANOSTRING TECHNOLOGIES, INC.


THIS SECOND AMENDMENT TO AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT (this
“Amendment”) is entered into and effective as of June 24, 2016 (the “Amendment
Date”), by and between Bioclassifier, LLC, a Missouri limited liability company
having an address at 226 Spencer Road, Saint Louis, MO, 63119 (“Bioclassifier”)
and NanoString Technologies, Inc., a Delaware corporation having an address at
530 Fairview Avenue North, Seattle, WA 98109 (“NanoString”).
WHEREAS, Bioclassifier and NanoString are parties to that certain Amended and
Restated Exclusive License Agreement dated July 7, 2010 (the “Original
Agreement”) as amended on March 31, 2015; and
WHEREAS, Bioclassifier and NanoString now wish to amend certain provisions of
the Original Agreement, in each case, as specifically set forth in this
Amendment;
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, Bioclassifier and NanoString agree as follows:
1.
Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings provided in the Original Agreement.



2.
A new row number 6 shall be added to Exhibit A and shall read as follows:



“6.
USSN 61/875,373 filed Sept. 9, 2013
METHODS OF
PREDICTING
OUTCOME
AND
METHODS
OF
TREATING
BREAST
CANCER
WITH
RADIATION
THERAPY
CHEANG,
Maggie Chon U.,
ELLIS,
Matthew J.
PEROU,
Charles M.
BERNARD,
Philip S.
NIELSEN,
Torsten O.”
 
USSN 61/990,948, filed May 9, 2014
 
USSN 14/480,942 filed Sept. 9, 2014
 
PCT/US2014/054760 filed Sept. 9, 2014
 
 

 
and the following nationalized applications:
 
 
 
AU 2014317843
 
CA 2923166
 
EP 14781977.5
 
IL 244421
 
JP (App. No. TBD)

3.
Except as specifically amended by this Amendment, the Original Agreement shall
remain in full force and effect in accordance with its terms. The terms of this
Amendment shall form an integral part of the Original Agreement.



4.
This Amendment may be executed in one or more counterparts, and by the parties
hereto in separate counterparts, each of which when executed shall be deemed to
be an original and all of which, together with this writing, shall be deemed one
and the same instrument. This Amendment may be executed by facsimile or PDF
signatures, which signatures shall have the same force and effect as original
signatures.



5.
This Amendment, and all disputes and claims arising under this Amendment, will
be interpreted and governed by the laws of the State of New York, without regard
to its conflict of laws principles, and the parties hereby consent to venue and
to the exercise of personal jurisdiction of a court, federal or state, within
the State of New York.



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the Amendment Date.
NANOSTRING TECHNOLOGIES, INC.
BIOCLASSIFIER, LLC
 
 
By: /s/ Kathy Surace-Smith
By: /s/ Matthew Ellis
(signature)
(signature)
 
 
Name: Kathy Surace-Smith
Name: Matthew Ellis
(printed name)
(printed name)
 
 
Title: Vice President & General Counsel
Title: CEO
 
 
Date: August 1, 2016
Date: August 1, 2016
 
[NOTARY SEAL]
 
/s/ Candyce Cummings
 
Notary Public, State of Texas
 
My Commission Expires August 04, 2018

    





